                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


LEROY LYONS,

                     Petitioner,                     Case Number: 2:10-CV-11386

v.                                                   HONORABLE VICTORIA A. ROBERTS

BLAINE LAFLER,

                     Respondent.
                                            /

            ORDER DENYING CERTIFICATE OF APPEALABILITY
                FROM THE COURT’S JULY 2, 2018 ORDER

       The Court denied Michigan prisoner Leroy Lyons’ habeas corpus petition in 2012

and denied a certificate of appealability. (Dkt. # 24) The Sixth Circuit Court of Appeals

also denied a certificate of appealability. (Dkt. # 45) The matter is now before the Court

on remand from the Sixth Circuit Court of Appeals for a determination whether to grant

or deny a certificate of appealability with respect to the Court’s July 2, 2018 Order. See

11/7/2018 Order, Lyons v. Winn, No. 18-1882.

       On July 2, 2018, the Court denied Petitioner’s “Motion for Reconsideration,

Request for Appointment of Counsel” (Dkt. # 69), “Motion for the Court to Find the

Michigan Attorney General, Bill Schuette, Esq. and Raina Korbakis, Asst. Attorney

General in Civil Contempt” (Dkt. # 70), and “Motion for Evidentiary Hearing” (Dkt. #

71). Before Petitioner may appeal the Court’s decision denying his motions, a certificate

of appealability (COA) must issue. 28 U.S.C. § 2253(c)(1)(B)). A COA may be issued
“only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U .S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483 (2000). Petitioner

must “demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack, 529 U.S. at 483. “A prisoner seeking a

COA must prove something more than the absence of frivolity or the existence of mere

good faith on his or her part.” Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (internal

quotations omitted).

       For the reasons set forth in the Court’s July 2, 2018 Order, the Court finds that

reasonable jurists would not debate the Court’s resolution of Petitioner’s motions. The

Court DENIES Petitioner a certificate of appealability.

       SO ORDERED.



                                                 S/Victoria A. Roberts
                                                 VICTORIA A. ROBERTS
                                                 UNITED STATES DISTRICT JUDGE

DATE: November 13, 2018




                                             2
